Exhibit WASTE CONNECTIONS REPORTS SECOND QUARTER 2009 RESULTS - Reports revenue of $302.8 million, up 13.4% - Reports GAAP EPS and adjusted EPS* of $0.38 and $0.37, respectively - Reports YTD net cash provided by operating activities of $150.9 million, or 26.7% of revenue - Reports YTD free cash flow* of $104.7 million, or $1.30 per share, up 32.2% - Completes previously announced acquisition of divestitures from Republic Services - Announces agreement to acquire Sanipac, Inc. - Resumes stock repurchase program FOLSOM, CA, July 21, 2009 - Waste Connections, Inc. (NYSE: WCN) today announced its results for the second quarter of 2009.Revenue totaled $302.8 million, a 13.4% increase over revenue of $267.0 million in the year ago period.Operating income was $59.4 million versus $55.6 million in the second quarter of 2008.Net income attributable to Waste Connections in the quarter was $30.4 million, or $0.38 per share on a diluted basis of 80.8 million shares.In the year ago period, the Company reported net income attributable to Waste Connections of $25.6 million, or $0.38 on a diluted basis of 67.8 million shares.The year-over-year increase in diluted share count is due to an equity offering completed since the year ago period. Non-cash costs for equity-based compensation, amortization of acquisition-related intangibles, and amortization of debt discount related to convertible debt instruments in connection with the adoption of FSP No. APB 14-1 on January 1, 2009, were $6.8 million ($4.3 million net of taxes, or approximately $0.05 per share) in the quarter compared to $4.4 million ($2.7 million net of taxes, or approximately $0.04 per share) in the year ago period. SG&A in the current period included approximately $2.4 million ($1.5 million net of taxes) of expenses primarily related to the acquisition of divested assets from Republic Services, Inc., and, to a lesser extent, an additional loss on the Company’s prior corporate office lease.Management also noted that current period results benefited approximately $3.0 million ($2.3 million net of taxes) from both a gain on the sale of certain assets and a 270 basis point decrease in the Company’s effective tax rate primarily due to a reduction in deferred tax liabilities.In addition, the Company received written approval from the IRS in May to change its calculation of landfill depreciation for tax purposes. “Stabilizing volumes, contribution from recently completed acquisitions, and aggressive expense management enabled us to exceed our expectations for the second quarter.In response to the precipitous drop in the economy in late 2008, we reduced our headcount by about 10%, including a company-wide reduction in force in April, and instituted a number of wage and cost controls.The relative stability we experienced in the recent quarter, together with our low financial leverage and strong free cash flow, provided us the comfort to resume our share repurchase program while retaining flexibility to fund our future growth strategy,” said Ronald J. Mittelstaedt, Chairman and Chief Executive Officer. Mr.
